Supreme Court of Florida
                                   ____________

                                  No. SC17-1306
                                  ____________

                          MICHAEL ALLEN GRIFFIN
                                Appellant,

                                         vs.

                              STATE OF FLORIDA
                                   Appellee.

                                 [February 2, 2018]




PER CURIAM.

      We have for review Michael Allen Griffin’s appeal of the circuit court’s

order denying Griffin’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Griffin’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Griffin’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Griffin responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Griffin’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Griffin is not entitled to relief. Griffin

was sentenced to death following a jury’s recommendation for death by a vote of

ten to two. Griffin v. State, 639 So. 2d 966, 968 (Fla. 1994). Griffin’s sentence of

death became final in 1995. Griffin v. Florida, 514 U.S. 1005 (1995). Thus, Hurst

does not apply retroactively to Griffin’s sentence of death. See Hitchcock, 226 So.

3d at 217. Accordingly, we affirm the denial of Griffin’s motion.

      The Court having carefully considered all arguments raised by Griffin, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Dade County,
     Diane Valentina Ward, Judge - Case No. 131990CF016875C000XX

                                         -2-
Martin J. McClain of McClain & McDermott, P.A., Wilton Manors, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Melissa J. Roca,
Assistant Attorney General, Miami, Florida,

      for Appellee




                                      -3-